Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 1 of 74 Pageid#: 2656
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 2 of 74 Pageid#: 2657
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 3 of 74 Pageid#: 2658
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 4 of 74 Pageid#: 2659
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 5 of 74 Pageid#: 2660




 U.S. v. Southern Coal Corporation, Civil Action No. 7:16-cv-00462-GEC




            Exhibit 5, Attachment A
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 6 of 74 Pageid#: 2661




                                               STATE OF TENNESSEE
                        DEPARTMENT OF ENVIRONMENT AND CONSERVATION
                                   KNOXVILLE ENVIRONMENTAL FIELD OFFICE
                                              3711 MIDDLEBROOK PIKE
                                          KNOXVILLE, TENNESSEE 37921-6538
                         PHONE (865) 594-6035 STATEWIDE 1-888-891-8332 FAX (865) 594-6105




                                   Supplemental Inspection Information

DATE OF INSPECTION: 11/17/2020
COMPANY NAME: Premium Coal Company, Inc.
FACILITY NAME: Area #20
NPDES PERMIT NUMBER: TN0079570
TDEC INSPECTOR PRESENT: Chris Pracheil

NARRATIVE STATEMENT:

Premium Coal Company, Inc –Area #20 is a 251.8 acre partial reclaimed surface mine site. The purpose of the
supplemental inspection was to determine if the hydroseeding of the recently reclaimed areas had germinated
and become established. The reclaimed areas did appear to be adequately covered with grass seed and
germination had occurred throughout the site. The reclamation areas with southern and western exposure
appeared to have higher levels of germination and the seedlings were larger and covered more of the
reclamation area then areas with northern and eastern exposures.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 7 of 74 Pageid#: 2662

                                                                        Supplemental Inspection Information
                                                                              Premium Coal Company, Inc.
                                                                                                TN0079570
                                                                                                 11/20/2020
                                                                                                 Page 2 of 9




Photo 1. View of recently hydroseeded reclamation area with a western exposure.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 8 of 74 Pageid#: 2663

                                                                         Supplemental Inspection Information
                                                                               Premium Coal Company, Inc.
                                                                                                 TN0079570
                                                                                                  11/20/2020
                                                                                                  Page 3 of 9




Photo 2. Close-up of recently hydroseeded reclamation area with a western exposure.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 9 of 74 Pageid#: 2664

                                                                        Supplemental Inspection Information
                                                                              Premium Coal Company, Inc.
                                                                                                TN0079570
                                                                                                 11/20/2020
                                                                                                 Page 4 of 9




Photo 3. View recently hydroseeded reclamation area with a southwestern exposure.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 10 of 74 Pageid#: 2665

                                                                          Supplemental Inspection Information
                                                                                Premium Coal Company, Inc.
                                                                                                  TN0079570
                                                                                                   11/20/2020
                                                                                                   Page 5 of 9




Photo 4. View recently hydroseeded reclamation area with a western exposure. Note the erosion rills without
any grass seedlings.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 11 of 74 Pageid#: 2666

                                                                           Supplemental Inspection Information
                                                                                 Premium Coal Company, Inc.
                                                                                                   TN0079570
                                                                                                    11/20/2020
                                                                                                    Page 6 of 9




Photo 5. View recently hydroseeded reclamation area with a northern exposure, the grey color is due to the
hydroseed mixture.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 12 of 74 Pageid#: 2667

                                                                          Supplemental Inspection Information
                                                                                Premium Coal Company, Inc.
                                                                                                  TN0079570
                                                                                                   11/20/2020
                                                                                                   Page 7 of 9




Photo 6. Close-up of recently hydroseeded reclamation area with a northern exposure. Note the seedlings appear
less dense and less developed than seedlings on western and southern slopes.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 13 of 74 Pageid#: 2668

                                                                           Supplemental Inspection Information
                                                                                 Premium Coal Company, Inc.
                                                                                                   TN0079570
                                                                                                    11/20/2020
                                                                                                    Page 8 of 9




Photo 7. View recently hydroseeded reclamation area with a northern exposure, the grey color is due to the
hydroseed mixture.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 14 of 74 Pageid#: 2669

                                                                          Supplemental Inspection Information
                                                                                Premium Coal Company, Inc.
                                                                                                  TN0079570
                                                                                                   11/20/2020
                                                                                                   Page 9 of 9




Photo 8. Close-up of recently hydroseeded reclamation area with a northern exposure.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 15 of 74 Pageid#: 2670




                                                STATE OF TENNESSEE
                         DEPARTMENT OF ENVIRONMENT AND CONSERVATION
                                    KNOXVILLE ENVIRONMENTAL FIELD OFFICE
                                               3711 MIDDLEBROOK PIKE
                                           KNOXVILLE, TENNESSEE 37921-6538
                          PHONE (865) 594-6035 STATEWIDE 1-888-891-8332 FAX (865) 594-6105




                                    Supplemental Inspection Information

DATE OF INSPECTION: 11/17/2020
COMPANY NAME: Premium Coal Company, Inc.
FACILITY NAME: Refuse Area 2
NPDES PERMIT NUMBER: TN0063592
TDEC INSPECTOR PRESENT: Chris Pracheil

NARRATIVE STATEMENT:

Premium Coal Company, Inc –Refuse Area 2 is a 38 acre refuse area. Premium Coal Company, Inc. had
recently attempted to remove invasive kudzu from the refuse area by using heavy equipment to scrape the
kudzu off the refuse area slopes; resulting in large areas of unvegetated soil. The purpose of the supplemental
inspection was to determine if the hydroseeding of the recently disturbed areas had germinated and become
established. The disturbed areas did appear to be adequately covered with grass seed and germination had
begun to occur, but the grass seedlings were not well established.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 16 of 74 Pageid#: 2671

                                                                          Supplemental Inspection Information
                                                                                Premium Coal Company, Inc.
                                                                                                  TN0063952
                                                                                                   11/20/2020
                                                                                                   Page 2 of 7




Photo 1. View of recently hydroseeded disturbed area with small grass seedlings visible.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 17 of 74 Pageid#: 2672

                                                                           Supplemental Inspection Information
                                                                                 Premium Coal Company, Inc.
                                                                                                   TN0063952
                                                                                                    11/20/2020
                                                                                                    Page 3 of 7




Photo 2. View of recently hydroseeded disturbed area with small grass seedlings visible.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 18 of 74 Pageid#: 2673

                                                                           Supplemental Inspection Information
                                                                                 Premium Coal Company, Inc.
                                                                                                   TN0063952
                                                                                                    11/20/2020
                                                                                                    Page 4 of 7




Photo 3. Close-up of recently hydroseeded disturbed area, note grass seedling are just beginning to emerge
from the soil.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 19 of 74 Pageid#: 2674

                                                                          Supplemental Inspection Information
                                                                                Premium Coal Company, Inc.
                                                                                                  TN0063952
                                                                                                   11/20/2020
                                                                                                   Page 5 of 7




Photo 4. Additional close-up of recently hydroseeded disturbed area with seedlings beginning to emerge.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 20 of 74 Pageid#: 2675

                                                                           Supplemental Inspection Information
                                                                                 Premium Coal Company, Inc.
                                                                                                   TN0063952
                                                                                                    11/20/2020
                                                                                                    Page 6 of 7




Photo 5. View of recently hydroseeded disturbed area with very little grass growth.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 21 of 74 Pageid#: 2676

                                                                           Supplemental Inspection Information
                                                                                 Premium Coal Company, Inc.
                                                                                                   TN0063952
                                                                                                    11/20/2020
                                                                                                    Page 7 of 7




Photo 6. Additional view of recently hydroseeded disturbed area with very little grass growth.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 22 of 74 Pageid#: 2677




                                                 STATE OF TENNESSEE
                          DEPARTMENT OF ENVIRONMENT AND CONSERVATION
                                     KNOXVILLE ENVIRONMENTAL FIELD OFFICE
                                                3711 MIDDLEBROOK PIKE
                                            KNOXVILLE, TENNESSEE 37921-6538
                           PHONE (865) 594-6035 STATEWIDE 1-888-891-8332 FAX (865) 594-6105




                                  Supplemental Inspection Information
  The information contained within this document is supplemental to the inspection record(s) for this facility
                                located online at the following web address:

http://tdec.tn.gov:8080/pls/enf_reports/f?p=9034:34051:::NO:34051:P34051_PERMIT_NUMBER:TN0069159


DATE OF INSPECTION: 11/19/2020
COMPANY NAME: Premium Coal Company, Inc.
FACILITY NAME: Mine 5A
NPDES PERMIT NUMBER: TN00TN0069159
TDEC INSPECTORS PRESENT: Logan Kennedy

NARRATIVE STATEMENT (SUPPLEMENTAL TO ONLINE INSPECTION RECORD):

Premium Coal Company, Inc – Mine 5A is a 64.5 acre site associated with an underground coal mine. The purpose
of the supplemental inspection was to determine if the hydroseeding of the recently regraded areas had germinated
and become established. No evidence of vegetation was evident at the relevant areas. Although hydroseeding has
taken place, areas around the remaining highwall and around the treatment structure were still bare with no obvious
signs of germination or established ground cover.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 23 of 74 Pageid#: 2678

                                                                         Supplemental Inspection Information
                                                                               Premium Coal Company, Inc.
                                                                                                 TN0069159
                                                                                                  11/19/2020
                                                                                                  Page 2 of 8
PHOTOS




Photo 1. North end of highwall with bare soil above, below, and alongside the highwall. (Area appears to have
been hydroseeded, but no vegetation yet present.)
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 24 of 74 Pageid#: 2679

                                                                         Supplemental Inspection Information
                                                                               Premium Coal Company, Inc.
                                                                                                 TN0069159
                                                                                                  11/19/2020
                                                                                                  Page 3 of 8




Photo 2. Closer view of bare soil alongside North end of highwall. (Area appears to have been hydroseeded, but
no vegetation yet present.)
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 25 of 74 Pageid#: 2680

                                                                         Supplemental Inspection Information
                                                                               Premium Coal Company, Inc.
                                                                                                 TN0069159
                                                                                                  11/19/2020
                                                                                                  Page 4 of 8




Photo 3. South end of highwall with bare soil visible above and below highwall. (Area appears to have been
hydroseeded, but no vegetation yet present.)
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 26 of 74 Pageid#: 2681

                                                                          Supplemental Inspection Information
                                                                                Premium Coal Company, Inc.
                                                                                                  TN0069159
                                                                                                   11/19/2020
                                                                                                   Page 5 of 8




Photo 4. Ditch along haul road to treatment pond with no vegetation on ditch walls.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 27 of 74 Pageid#: 2682

                                                                              Supplemental Inspection Information
                                                                                    Premium Coal Company, Inc.
                                                                                                      TN0069159
                                                                                                       11/19/2020
                                                                                                       Page 6 of 8




Photo 5. Slope with bare soil and active erosion just to the east of the treatment structure.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 28 of 74 Pageid#: 2683

                                                                    Supplemental Inspection Information
                                                                          Premium Coal Company, Inc.
                                                                                            TN0069159
                                                                                             11/19/2020
                                                                                             Page 7 of 8




Photo 6. Established vegetation on path to bare slope in Photo 5.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 29 of 74 Pageid#: 2684

                                                              Supplemental Inspection Information
                                                                    Premium Coal Company, Inc.
                                                                                      TN0069159
                                                                                       11/19/2020
                                                                                       Page 8 of 8




Photo 7. Bare area to Southwest of the treatment structure.
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 30 of 74 Pageid#: 2685




 U.S. v. Southern Coal Corporation, Civil Action No. 7:16-cv-00462-GEC




            Exhibit 5, Attachment B
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 31 of 74 Pageid#: 2686




                                                STATE OF TENNESSEE
                         DEPARTMENT OF ENVIRONMENT AND CONSERVATION
                                    KNOXVILLE ENVIRONMENTAL FIELD OFFICE
                                               3711 MIDDLEBROOK PIKE
                                           KNOXVILLE, TENNESSEE 37921-6538
                          PHONE (865) 594-6035 STATEWIDE 1-888-891-8332 FAX (865) 594-6105




                                  Supplemental Inspection Information
  The information contained within this document is supplemental to the inspection record(s) for this facility
                                located online at the following web address:

   http://tdec.tn.gov:8080/pls/enf_reports/f?p=9034:34051:::NO:34051:P34051_PERMIT_NUMBER:79570


DATE OF INSPECTION: 12/9/2020
COMPANY NAME: Premium Coal Company, Inc.
FACILITY NAME: Area 20
NPDES PERMIT NUMBER: 79570
TDEC INSPECTORS PRESENT: Bonnie Craighead

NARRATIVE STATEMENT (SUPPLEMENTAL TO ONLINE INSPECTION RECORD):

This northermost unreclaimed portion of this strip mine was recently regraded and hydroseeded. Hydroseeding
was unsuccessful with little to no grass establishment. Rill erosion is starting to form on the outslopes of the
spoil pile. Additional measures are needed to stabilize the site. Storm water from this area drains to pond 5 for
treatment before discharge.




PHOTOS
    Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 32 of 74 Pageid#: 2687

                                                                     Supplemental Inspection Information
                                                                           Premium Coal Company, Inc.
                                                                                                   79570
                                                                                               12/9/2020
                                                                                              Page 2 of 6




Photo 1.   View of the northernmost portion of Area 20 looking northeast.
    Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 33 of 74 Pageid#: 2688

                                                                     Supplemental Inspection Information
                                                                           Premium Coal Company, Inc.
                                                                                                   79570
                                                                                               12/9/2020
                                                                                              Page 3 of 6




Photo 2.   Evidence of iron staining from storm water drainage from the highwall and face-up area.
    Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 34 of 74 Pageid#: 2689

                                                                         Supplemental Inspection Information
                                                                               Premium Coal Company, Inc.
                                                                                                       79570
                                                                                                   12/9/2020
                                                                                                  Page 4 of 6




Photo 3.   Rill erosion is beginning to form on unstable outslopes of the spoil pile.
    Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 35 of 74 Pageid#: 2690

                                                                      Supplemental Inspection Information
                                                                            Premium Coal Company, Inc.
                                                                                                    79570
                                                                                                12/9/2020
                                                                                               Page 5 of 6




Photo 4.   View from the top of the spoil pile. Hydroseeding unsuccessful.
    Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 36 of 74 Pageid#: 2691

                                                                       Supplemental Inspection Information
                                                                             Premium Coal Company, Inc.
                                                                                                     79570
                                                                                                 12/9/2020
                                                                                                Page 6 of 6




Photo 5.   Typical groundcover. Very few grass seedlings observable.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 37 of 74 Pageid#: 2692




                                               STATE OF TENNESSEE
                        DEPARTMENT OF ENVIRONMENT AND CONSERVATION
                                   KNOXVILLE ENVIRONMENTAL FIELD OFFICE
                                              3711 MIDDLEBROOK PIKE
                                          KNOXVILLE, TENNESSEE 37921-6538
                         PHONE (865) 594-6035 STATEWIDE 1-888-891-8332 FAX (865) 594-6105




                                  Supplemental Inspection Information
  The information contained within this document is supplemental to the inspection record(s) for this facility
                                located online at the following web address:

http://tdec.tn.gov:8080/pls/enf_reports/f?p=9034:34051:::NO:34051:P34051_PERMIT_NUMBER:TN0063592


DATE OF INSPECTION: 12/9/2020
COMPANY NAME: Premium Coal Company, Inc.
FACILITY NAME: Refuse Area 2
NPDES PERMIT NUMBER: TN0063592
TDEC INSPECTORS PRESENT: Bonnie Craighead

NARRATIVE STATEMENT (SUPPLEMENTAL TO ONLINE INSPECTION RECORD):

This facility was recently cleared of kudzu and those areas hydroseeded. The hydroseeded areas have
moderately established grass growth approximately 3” tall. These areas should be monitored to ensure full stand
growth in the spring season. The top of the refuse area and any bare spots along the outslopes should be seeded
or reseeded for stabilization.




PHOTOS
 Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 38 of 74 Pageid#: 2693

                                                                      Supplemental Inspection Information
                                                                            Premium Coal Company, Inc.
                                                                                              TN0063592
                                                                                                12/9/2020
                                                                                               Page 2 of 9




Photo 1. Photo taken of the refuse area along the west side of the haulroad, west of pond 002. This area
   was recently hydroseeded with some successful grass establishment. Growth is slow based on current
   weather conditions.
 Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 39 of 74 Pageid#: 2694

                                                                       Supplemental Inspection Information
                                                                             Premium Coal Company, Inc.
                                                                                               TN0063592
                                                                                                 12/9/2020
                                                                                                Page 3 of 9




Photo 2.   Photo taken of the refuse area outslope along the west side of the haulroad.
 Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 40 of 74 Pageid#: 2695

                                                                      Supplemental Inspection Information
                                                                            Premium Coal Company, Inc.
                                                                                              TN0063592
                                                                                                12/9/2020
                                                                                               Page 4 of 9




Photo 3. Photo taken of the refuse area outslope along the west side of the haulroad. In some areas of the
   refuse area older vegetation is well established.
 Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 41 of 74 Pageid#: 2696

                                                                      Supplemental Inspection Information
                                                                            Premium Coal Company, Inc.
                                                                                              TN0063592
                                                                                                12/9/2020
                                                                                               Page 5 of 9




Photo 4. View from the top of the refuse area looking north. The top of the refuse area has sparse
   vegetation.
 Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 42 of 74 Pageid#: 2697

                                                       Supplemental Inspection Information
                                                             Premium Coal Company, Inc.
                                                                               TN0063592
                                                                                 12/9/2020
                                                                                Page 6 of 9




Photo 5.   Photo of hydroseeded grass establishment.
 Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 43 of 74 Pageid#: 2698

                                                                        Supplemental Inspection Information
                                                                              Premium Coal Company, Inc.
                                                                                                TN0063592
                                                                                                  12/9/2020
                                                                                                 Page 7 of 9




Photo 1.   One of the three culverts at the haulroad’s stream crossing is blocked and needs repair.
 Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 44 of 74 Pageid#: 2699

                                                                     Supplemental Inspection Information
                                                                           Premium Coal Company, Inc.
                                                                                             TN0063592
                                                                                               12/9/2020
                                                                                              Page 8 of 9




Photo 2. Pond 002. The water level in this pond was low and it was not discharging at the time of
   inspection.
 Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 45 of 74 Pageid#: 2700

                                                                      Supplemental Inspection Information
                                                                            Premium Coal Company, Inc.
                                                                                              TN0063592
                                                                                                12/9/2020
                                                                                               Page 9 of 9




Photo 3.   Pond 001. This pond was not discharging at the time of inspection.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 46 of 74 Pageid#: 2701




                                                STATE OF TENNESSEE
                         DEPARTMENT OF ENVIRONMENT AND CONSERVATION
                                    KNOXVILLE ENVIRONMENTAL FIELD OFFICE
                                               3711 MIDDLEBROOK PIKE
                                           KNOXVILLE, TENNESSEE 37921-6538
                          PHONE (865) 594-6035 STATEWIDE 1-888-891-8332 FAX (865) 594-6105




                                  Supplemental Inspection Information
  The information contained within this document is supplemental to the inspection record(s) for this facility
                                located online at the following web address:

http://tdec.tn.gov:8080/pls/enf_reports/f?p=9034:34051:::NO:34051:P34051_PERMIT_NUMBER:TN0069159


DATE OF INSPECTION: 12/9/2020
COMPANY NAME: Premium Coal Company, Inc.
FACILITY NAME: Mine 5A
NPDES PERMIT NUMBER: TN0069159
TDEC INSPECTORS PRESENT: Daniel Lawrence

NARRATIVE STATEMENT (SUPPLEMENTAL TO ONLINE INSPECTION RECORD):

A complete inspection of the facility was conducted. This facility is not presently active and no equipment is on
site. A highwall remains which has been partially backfilled. The bench, highwall, and other areas were recently
hydroseeded. Evidence of hydroseeding (such as mulch) is present and grass seed is beginning to germinate in
places. This grass is not yet well established, and the site is not presently completely stable. The germinated
seed is approximately 1” tall and thinly dispersed. This is likely due to the timing of the seeding. Additional
grass seed may be present at this facility but dormant until the next growing season. Unstable areas include the
highwall area, bench, road to Pond 001, and a small area to the east of Pond 001. The unstable areas drain to
Pond 001. This pond was discharging at the time of inspection. The discharge water was clear. The NPDES
permit for this facility is presently expired and discharges are not authorized.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 47 of 74 Pageid#: 2702

                                                                        Supplemental Inspection Information
                                                                              Premium Coal Company, Inc.
                                                                                                TN0069159
                                                                                                  12/9/2020
                                                                                               Page 2 of 11
PHOTOS




Photo 1. Entrance to mine site. Grass seed beginning to germinate on berm and “bench” area.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 48 of 74 Pageid#: 2703

                                                                        Supplemental Inspection Information
                                                                              Premium Coal Company, Inc.
                                                                                                TN0069159
                                                                                                  12/9/2020
                                                                                               Page 3 of 11




Photo 2. Close-up of germinating grass seed at entrance to mine site.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 49 of 74 Pageid#: 2704

                                                                       Supplemental Inspection Information
                                                                             Premium Coal Company, Inc.
                                                                                               TN0069159
                                                                                                 12/9/2020
                                                                                              Page 4 of 11




Photo 3. Remaining highwall and bench area. Bare dirt areas showed evidence of hydroseeding and limited
         germination of grass.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 50 of 74 Pageid#: 2705

                                                                       Supplemental Inspection Information
                                                                             Premium Coal Company, Inc.
                                                                                               TN0069159
                                                                                                 12/9/2020
                                                                                              Page 5 of 11




Photo 4. Remaining highwall and bench area. Bare dirt areas showed evidence of hydroseeding and limited
         germination of grass.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 51 of 74 Pageid#: 2706

                                                                        Supplemental Inspection Information
                                                                              Premium Coal Company, Inc.
                                                                                                TN0069159
                                                                                                  12/9/2020
                                                                                               Page 6 of 11




Photo 5. Close-up of germinated grass on bench area near toe of highwall. Germinated grass is approximately
         1” tall.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 52 of 74 Pageid#: 2707

                                                           Supplemental Inspection Information
                                                                 Premium Coal Company, Inc.
                                                                                   TN0069159
                                                                                     12/9/2020
                                                                                  Page 7 of 11




Photo 6. View of bench area from atop highwall.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 53 of 74 Pageid#: 2708

                                                                        Supplemental Inspection Information
                                                                              Premium Coal Company, Inc.
                                                                                                TN0069159
                                                                                                  12/9/2020
                                                                                               Page 8 of 11




Photo 7. Material placed above the highwall. This material was recently hydroseeded as well but showed
         limited germination.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 54 of 74 Pageid#: 2709

                                                                        Supplemental Inspection Information
                                                                              Premium Coal Company, Inc.
                                                                                                TN0069159
                                                                                                  12/9/2020
                                                                                               Page 9 of 11




Photo 8. Access road to Pond 001. This road showed signs of erosion. Some “water bars” had been installed
         along this road, but additional measures may be needed to prevent further erosion.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 55 of 74 Pageid#: 2710

                                                                         Supplemental Inspection Information
                                                                               Premium Coal Company, Inc.
                                                                                                 TN0069159
                                                                                                   12/9/2020
                                                                                               Page 10 of 11




Photo 9. Pond 001. This pond was discharging at the time of inspection. The discharge water was clear.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 56 of 74 Pageid#: 2711

                                                                           Supplemental Inspection Information
                                                                                 Premium Coal Company, Inc.
                                                                                                   TN0069159
                                                                                                     12/9/2020
                                                                                                 Page 11 of 11




Photo 10. Outfall 001. This outfall was discharging at the time of inspection. The flow rate was a trickle. The
        discharged water was clear.
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 57 of 74 Pageid#: 2712




 U.S. v. Southern Coal Corporation, Civil Action No. 7:16-cv-00462-GEC




            Exhibit 5, Attachment C
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 58 of 74 Pageid#: 2713




                                   HERBERT H. SLATERY III
                                ATTORNEY GENERAL AND REPORTER


                                P.O. BOX 20207, NASHVILLE, TN 37202
                                      TELEPHONE (615)741-3491
                                       FACSIMILE (615)741-2009



                                      January 6, 2021

 Via Electronic Mail

 Michael Carey, Esq.
 Benjamin Bryant, Esq.
 Carey, Scott, Douglas & Kessler, PLLC

 E-mail:       mwcarey@csdlawfirm.com
               sbbryant@csdlawfirm.com

 RE:           United States of America et al. v. Southern Coal Corporation, et al.
               Civil Action No. 7:16-cv-00462-GEC (W.D. Va.)

 Dear Messrs. Carey and Bryant:

 Attached is a punch list of work items prepared by the Tennessee Department of
 Environment and Conservation (TDEC), which must be completed as soon as possible to
 stabilize Premium Coal Mine 5A, Premium Coal Area 20, and Premium Coal Refuse
 Area 2 throughout the winter until permanent stabilization is complete in the spring. If
 your client has any questions about any of the items on the attached list or would like to
 meet onsite with TDEC personnel to discuss the punch list items, please let me know as
 soon as possible, and I will arrange for this meeting to take place.

 The work described in the attached punch list is required pursuant to the demand letter
 sent to you by the U.S. Department of Justice on September 2, 2020. This letter
 required the above referenced three sites to be stabilized and to cease having
 unpermitted discharges in violation of the federal consent decree. All items in the
 enclosed punch list must be completed by no later than January 31, 2021. Therefore,
 if your clients would like an onsite meeting to discuss any of the items in the enclosed
 punch list, it is imperative that you contact me as soon as possible to arrange for such a
 meeting. Thank you for your attention to this matter.




                                                1
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 59 of 74 Pageid#: 2714




                                                 Sincerely,

                                                 /s/ Wilson S. Buntin

                                                 WILSON S. BUNTIN
                                                 Senior Assistant Attorney General
                                                 Tel.: (615) 253-5118
                                                 E-mail: wilson.buntin@ag.tn.gov


 Enclosure: Draft Punch List for Site Stability Southern Coal Expired Facilities

 cc:

 by electronic mail
 P. Casey       Patrick.Casey@usdoj.gov
 S. Durman      Stephanie.Durman@tn.gov
 D. Lawrence Daniel.Lawrence@tn.gov
 B. Epperson Bryan.Epperson@tn.gov




                                                 2
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 60 of 74 Pageid#: 2715




                            Draft Punch List for Site Stability
                             Southern Coal Expired Facilities
                                        December 2020


 Premium Coal Mine 5A (TN0069159)
    •   Install a vehicle barrier such as large rocks at the entrance to the facility.
    •   Install two rock check dams within the drainage channel between the highwall area and the
        culvert under the haul road.
    •   Install rock check dams at the outlet end of each water bar on the road leading to pond 01.
    •   Install straw waddles at the base of the bare area to the southwest of pond 01.
    •   Maintain pond 01 and the forebay as a storm water sump. No work is currently needed.
        Maintenance includes removal of excess sediment, beaver dams, or vegetation as
        appropriate.
 Premium Coal Area 20 (TN0079579)
    •   Install a vehicle barrier such as large rocks on haul road near northernmost portion of the
        facility.
    •   Access road to pond 005 experiences severe erosion from stormwater. Install check dams
        or water bars along the access road. Regrade as necessary.
    •   Deepen or reslope temporary ditches constructed at face-up area to convey storm water
        from the stockpile area to the ditch line to 005 faster. Reduce standing water on the face up
        area as much as possible.
    •   Maintain all constructed ponds as storm water sumps. No work is currently needed.
        Maintenance includes removal of excess sediment, beaver dams, or vegetation as
        appropriate.


 Premium Coal Refuse Area 2 (TN0063592)
    •   Clear the blockage in the culvert at the stream crossing.
    •   Maintain pond 001 and 002 as storm water sumps. No work is currently needed.
        Maintenance includes removal of excess sediment, beaver dams, or vegetation as
        appropriate.


 Timeline for Completion:
 All listed steps must be completed by January 31, 2021.
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 61 of 74 Pageid#: 2716

                                                                                  Premium Coal Mine 5A
                                                                                      (TN0069159)




                                                                                  Straw Waddles

                                                                                  Rock Check Dams

                                                                                  Vehicle Barrier
                                                                                  (Large Rocks or Otherwise)

                                                                                  Stormwater Sump
                                                                                  (Maintain as Needed)
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 62 of 74 Pageid#: 2717
                                                                                  Premium Coal Area 20
                                                                                      (TN0079579)




                                                                                  Vehicle Barrier
                                                                                  (Large Rocks or Otherwise)

                                                                                  Stormwater Sump
                                                                                  (Maintain as Needed)

                                                                                   Rock Check Dams or
                                                                                   water bars

                                                                                   Drainage ditch to be
                                                                                   graded
                                                                 Premium Coal Refuse Area 2
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 63 of 74 Pageid#: 2718

                                                                       (TN0063592)


                                                                       Stormwater Sump
                                                                       (Maintain as Needed)

                                                                       Clear blocked culvert at
                                                                       stream crossing
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 64 of 74 Pageid#: 2719




                                                STATE OF TENNESSEE
                         DEPARTMENT OF ENVIRONMENT AND CONSERVATION
                                    KNOXVILLE ENVIRONMENTAL FIELD OFFICE
                                               3711 MIDDLEBROOK PIKE
                                           KNOXVILLE, TENNESSEE 37921-6538
                          PHONE (865) 594-6035 STATEWIDE 1-888-891-8332 FAX (865) 594-6105




                 Confirmation of Punch List Item Completion at Premium Coal Facilities


DOCUMENT DATE: 1/15/2021
DATE OF INSPECTION: 1/11/2021
COMPANY NAME: Premium Coal Company, Inc.
FACILITY NAME: Refuse Area 2, Mine 20, Mine 5A
NPDES PERMIT NUMBER: TN0063592, TN0079579, TN0069159
TDEC INSPECTORS PRESENT: Bonnie Craighead, Daniel Lawrence

NARRATIVE STATEMENT:

On January 11, 2021, TDEC staff Bonnie Craighead and Daniel Lawrence met with Premium Coal staff member
Travis Duncan to evaluate the completion of “punch list” items at Premium Coal Refuse Area 2. TDEC staff
confirmed that all punch list items were complete for this facility. Division staff were unable to access Mine 20
or 5A due to snow.

On January 14, 2021, Travis Duncan provided information and photographic evidence of completion of punch
list items at Mines 20 and 5A. This information is provided below.

Based upon the partial inspection and subsequent information furnished by Premium Coal, TDEC staff have
determined that all punch list items have been completed.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 65 of 74 Pageid#: 2720

                      Confirmation of Punch List Item Completion at Premium Coal Facilities
                                                        TN0063592, TN0079579, TN0069159
                                                                                1/11/2021
                                                                              Page 2 of 11
PHOTOS OF PREMIUM COAL REFUSE AREA 2

Photos taken by TDEC staff on 1/11/2021




Photo 1. Large rocks placed to block entrance road.




Photo 2. Large rocks placed to block secondary road.
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 66 of 74 Pageid#: 2721

                                    Confirmation of Punch List Item Completion at Premium Coal Facilities
                                                                      TN0063592, TN0079579, TN0069159
                                                                                              1/11/2021
                                                                                            Page 3 of 11




Photo 3. Unblocked Culvert (rightmost culvert).

PHOTOS AND INFORMATION ON PREMIUM COAL MINE 20

Provided by Travis Duncan on 11/14/2021

Description provided via text message:

Mine 20 punch list items, as you can see in the pics Mine 20 still has quite a bit of snow, so hopefully these pics
will work for now. The access road to pond 005 has water bars, (note: this 005 access road gets used to access a
power line and gas wells also) and some of the water from the flat area above that was draining down to the 005
access road from the top, has been directed to the sump that was put in a while back for the stockpile area, and
the water drainage and puddles in the pit area have been fixed for better drainage to drain to the pond 005 ditch,
and the road has been blocked to try and prevent traffic from getting on the recently disturbed pit area.
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 67 of 74 Pageid#: 2722

                       Confirmation of Punch List Item Completion at Premium Coal Facilities
                                                         TN0063592, TN0079579, TN0069159
                                                                                 1/11/2021
                                                                               Page 4 of 11
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 68 of 74 Pageid#: 2723

                       Confirmation of Punch List Item Completion at Premium Coal Facilities
                                                         TN0063592, TN0079579, TN0069159
                                                                                 1/11/2021
                                                                               Page 5 of 11
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 69 of 74 Pageid#: 2724

                       Confirmation of Punch List Item Completion at Premium Coal Facilities
                                                         TN0063592, TN0079579, TN0069159
                                                                                 1/11/2021
                                                                               Page 6 of 11
     Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 70 of 74 Pageid#: 2725

                                   Confirmation of Punch List Item Completion at Premium Coal Facilities
                                                                     TN0063592, TN0079579, TN0069159
                                                                                             1/11/2021
                                                                                           Page 7 of 11


PHOTOS AND INFORMATION ON PREMIUM COAL MINE 5A

Provided by Travis Duncan on 11/14/2021

Description provided via text message:

Here are the photos of Mine 5A of the items on the punch list completed. Water bars on the hill going to the
pond, mine site entrance blocked with boulders, rock checks put in the ditch line and drainage area from the
face up.
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 71 of 74 Pageid#: 2726

                       Confirmation of Punch List Item Completion at Premium Coal Facilities
                                                         TN0063592, TN0079579, TN0069159
                                                                                 1/11/2021
                                                                               Page 8 of 11
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 72 of 74 Pageid#: 2727

                       Confirmation of Punch List Item Completion at Premium Coal Facilities
                                                         TN0063592, TN0079579, TN0069159
                                                                                 1/11/2021
                                                                               Page 9 of 11
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 73 of 74 Pageid#: 2728

                       Confirmation of Punch List Item Completion at Premium Coal Facilities
                                                         TN0063592, TN0079579, TN0069159
                                                                                 1/11/2021
                                                                              Page 10 of 11
Case 7:16-cv-00462-GEC Document 26-5 Filed 03/11/21 Page 74 of 74 Pageid#: 2729

                       Confirmation of Punch List Item Completion at Premium Coal Facilities
                                                         TN0063592, TN0079579, TN0069159
                                                                                 1/11/2021
                                                                              Page 11 of 11
